PER CURIAM.
We reverse the summary judgment entered in this slip and fall action where the record discloses a genuine triable issue of a material fact as to whether the alleged dangerous condition existed for a sufficient length of time so as to place the appellee on constructive notice thereof in exercise of ordinary care or that the condition occurred with sufficient regularity so as to be foreseeable. Montgomery v. Florida Jitney Jungle Stores, Inc., 281 So.2d 302, 303 (Fla.1973); Dale v. ITT Sheraton Corp., 611 So.2d 594 (Fla. 2d DCA 1993); Brooks v. Phillip Watts Enters., Inc., 560 So.2d 339 (Fla. 1st DCA), rev. denied, 567 So.2d 435 (Fla.1990); Nance v. Winn Dixie Stores, Inc., 436 So.2d 1075 (Fla. 3d DCA 1983), rev. denied, 447 So.2d 889 (Fla.1984).